Exhibit 10.2

Administrative Regulations for the

United States Steel Corporation 2002 Stock Plan

 

(As Amended by the Compensation & Organization Committee on May 26, 2009)

 

1. Administration. The Compensation & Organization Committee (“Committee”) shall
administer the Plan.

 

  A. Broad Authority of the Committee. The Committee shall have full and
exclusive power to interpret the Plan, to adopt rules, regulations and
guidelines relating to the Plan, to grant waivers of Plan restrictions and to
make all of the determinations necessary for its administration. Such authority
shall include the right to make or provide for such adjustments as are described
in Section 13 of the Plan. The Committee also has authority to amend the terms
and conditions applicable to outstanding grants, provided that no amendment
shall contain terms and conditions inconsistent with the provisions of the Plan
or shall cancel or modify in a manner adverse to the holder of a grant
theretofore made, except as provided for or contemplated in the terms of the
grant or as approved by the grantee.

 

  B. Definitions.

When used in these Regulations, the terms defined in the Plan shall have the
meanings set forth therein, and the following terms shall have the meanings set
forth below:

 

  (1) Executive Management

The then incumbents of positions included in the “Definition of Executive
Management” as approved by the Chairman of the Board of Directors and Chief
Executive Officer from time to time

 

  (2) Senior Officers of the Corporation (“Senior Officers”)

Officer-Directors and the executive directly responsible for corporate human
resources

 

  (3) Stock Plan Officer

The individual so designated by the Committee.

 

  (4) Corporation

United States Steel Corporation (USSC) and its (1) wholly-owned and
partially-owned subsidiaries including limited liability companies
(“Subsidiaries”) and wholly-owned and partially-owned subsidiaries, direct and
indirect, of Subsidiaries, and (2) joint ventures.

 

  (5) Performance Period

A period for which the beginning and ending dates shall be designated by the
Committee.

 

  (6) Share

A Share of United States Steel Corporation Common Stock.

 

  C.

Delegation of Authority. The Committee may delegate to the Stock Plan Officer
and to other Senior Officers its duties under the Plan subject to such
conditions and limitations as the Committee shall prescribe, except that only
the Committee may designate and make grants to



--------------------------------------------------------------------------------

 

participants. The Committee hereby delegates to the Stock Plan Officer, who
shall be appointed by the Committee from time to time, all authority necessary
or desirable to administer the Plan, including the authority to delegate all or
any portion of such authority; provided, however, that such authority is limited
as follows: (i) only the Committee may (a) designate and make grants to
participants, (b) approve the vesting of restricted stock (c) adjust the number
of Shares pursuant to Section 13 of the Plan, (d) approve or amend the form of
the grants, (e) approve the use of restored grants, (f) amend outstanding grants
or (g) modify or amend these Regulations, including any appendices and schedules
attached hereto and (ii) no delegate of the Stock Plan Officer’s authority may
delegate his or her authority. Without limiting the foregoing, the Stock Plan
Officer is hereby directed to (x) administer grants under the Plan,
(y) determine whether any Optionee or Grantee has violated any terms and
conditions set forth on the grant form so as to warrant cancellation of a grant,
and (z)maintain appropriate records and establish necessary procedures related
to the Plan.

 

2. Participants. Employees of the Corporation eligible to participate in the
Plan are those in responsible positions whose performance, in the judgment of
the Committee, affects the Corporation’s success.

Designation of participants in the Plan shall be made as follows:

 

Participant Group

 

Designation By

Executive Management   The Committee Other Participants   Senior Officers

 

3. Grants. The Committee shall periodically consider the granting of Shares
under the Plan. No grants may be made after December 31, 2006. The Committee
shall specify the effective date of the grant.

 

  A. Type or Types of Grant. Grants may be made in the form of stock options,
with or without a restoration feature, stock appreciation rights or restricted
stock. Grants may be made singly, in combination or in tandem. The Committee
shall approve the type or types of grants made to participants in the Plan;
provided, however, grants of stock appreciation rights shall not be made during
2004. All stock options granted shall be non-qualified stock options.

 

  B. Approval of Grant Level. The Committee shall approve, with respect to
grants:

 

  (1) the total number of Shares to be granted,

 

  (2) the number of Shares to be granted to each participant,

and

 

  (3) the effective date of the grant.

 

  C. Grant Criteria. Criteria to be considered in determining grant recipients
and a recipient’s grant level include performance, potential, salary rate and
remaining period of service.

 

  D. Grant Conditions and Restrictions. The Committee shall determine the terms
and conditions applicable to each grant, including provisions relating to change
in control of the Corporation. The Committee shall also set forth in each grant
such provisions relating to the rights of the Corporation in the event of a
breach of an agreement made by a recipient as may be deemed advisable for the
protection of the Corporation. Grants made at different times need not contain
similar provisions.

 

- 2 -



--------------------------------------------------------------------------------

4. Fair Market Value. For purposes of the Plan, the fair market value of Shares,
on any date, shall be the mean of the high and low prices of USSC common stock,
on the New York Stock Exchange-Composite Tape on such date. If there are no
sales on the applicable date, the fair market value shall be determined by
taking a weighted average of the means between the highest and lowest sales on
the nearest date before and the nearest date after the applicable date. The
average is to be weighted inversely by the respective number of trading days
between the selling dates and the applicable date.

 

5. Restricted Stock.

 

  A. Registration. Restricted Shares granted shall be registered in the
grantee’s name for no cash consideration and held in custody by the Corporation
for the grantee’s account until vesting or forfeiture of any portion or all of
the restricted Shares. A grantee must endorse in blank and return to the
Corporation a stock power for each restricted stock grant.

 

  B. Restrictions. During the restriction period a grantee may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the restricted
Shares.

 

  C. Vesting. The restriction period shall commence on the date the restricted
Shares are granted and shall end at the date of vesting.

 

  (1) Performance-Related Vesting. A portion of restricted Shares may be vested,
based on such criteria as shall be determined by the Committee, following each
Performance Period during which the grantee remains as an employee of the
Corporation for any part of the Period. The Committee shall approve the portion
of Shares, if any, which shall vest for each grantee.

Vesting decisions shall be made on the basis of the procedures described in
Appendix A.

 

  (2) Change-In-Control Vesting. In the case of a change in control of the
Corporation, as defined in Paragraph 9, restricted shares shall be immediately
vested and all restrictions shall terminate.

 

  D. Supplemental Grants. Upon such conditions as deemed relevant, additional
restricted Shares may be granted to any grantee at the time of the vesting of
previously granted restricted Shares.

 

  E. Forfeiting of Shares. Any forfeiture of restricted Shares shall be
evidenced by written notice to the grantee.

Unless otherwise determined by the Stock Plan Officer:

 

  (1) All restricted Shares which have not vested following vesting
determinations for the final Performance Period, or the last Performance Period
for which Shares are vested for a grantee (for grantees who retire or die prior
to the end of the final Performance Period), shall be forfeited.

 

  (2) Unless otherwise determined by the Stock Plan Officer, all unvested
restricted Shares shall be forfeited if a grantee’s employment is terminated for
any cause other than death or retirement.

The Stock Plan Officer may cause the immediate forfeiture of unvested restricted
Shares after a grantee retires before the age of 65 or after a grantee retires
at any age if the Stock Plan Officer deems such forfeiture to be in the best
interests of the Corporation.

 

- 3 -



--------------------------------------------------------------------------------

  F. Rights of Grantees. During the restriction period a grantee shall have all
rights and privileges of a stockholder, including the right to vote the Shares
and to receive dividends, except as noted in Paragraph 5. B., with respect to
the restricted Shares and except that any dividends payable in stock shall be
subject to the restrictions. At the expiration of the restriction period, a
stock certificate free of all restrictions for the number of Shares of
restricted stock vested shall be registered in the name or names designated by,
and delivered to, the grantee or, in the event of the death of the grantee prior
to such expiration and/or such issuance, of and to the grantee’s estate.

 

6. Stock Options, Restored Options and Stock Appreciation Rights.

 

  A. Exercise Period. Each stock option, restored option and/or stock
appreciation right shall state the period or periods of time in which it may be
exercised, in whole or in part. Such period or periods shall be determined by
the Committee, provided that the period shall not exceed eight years from the
date of grant. No option, restored option or stock appreciation right may be
exercised prior to the expiration of one year from the date of grant. For each
grant, the term of continuation of the exercise period following retirement or
death while employed, if any, shall be determined by the Committee.
Notwithstanding anything to the contrary stated herein, if the optionee’s
employment is terminated for any reason following a change in control of the
Corporation (as defined in Paragraph 9.), the option, restored option and/or
stock appreciation right shall be immediately vested and all rights of the
Compensation & Organization Committee to cancel the option, restored option
and/or related stock appreciation right shall be void.

 

  B. Grant Conditions and Restrictions. A participant who receives a stock
option and/or a stock appreciation right shall agree to continue as an employee
for such period (not less than one year) from the date the option is granted as
shall be provided in the grant agreement, subject to the Corporation’s right to
terminate employment at any time. No option or stock appreciation right may be
granted to an employee after 12 months prior to the employee’s scheduled
retirement date.

 

  C. Grant Price. Shares shall be granted at not less than 100% of the fair
market value of the stock on the date of the option.

 

  D. Rights of Optionees.

 

  (1) Stock Options and Restored Options. A stock option shall entitle the
holder to purchase a specified number of Shares, to the extent unexercised, at
the option price.

 

  (2) Stock Appreciation Rights. A stock appreciation right shall, upon its
exercise, entitle the holder to receive a payment, as set forth in Paragraph F.
(2), equal to the amount by which the fair market value of a Share at the date
of the exercise or the uniform fair market value established by the Committee
pursuant to Paragraph 9 of the Plan, if any, whichever is applicable, exceeds
the option price multiplied by the number of Shares exercised.

 

  E. Exercise of Options.

 

  (1) Effective Date of Exercise. The date of exercise of an option shall be the
business day the notice of exercise and payment for Shares being purchased are
received by the Stock Plan Officer.

 

  (2)

Payment for Shares Purchased. Unless otherwise determined by the Committee,
payment of the purchase price shall be made, at the election of the optionee, in
cash or by delivering Shares owned individually by the optionee and valued at
the fair market value on the date of

 

- 4 -



--------------------------------------------------------------------------------

 

exercise, or any combination of cash and such Shares; provided, however, and
notwithstanding the language in any grant form to the contrary, if the optionee
is subject to taxation on the benefit received from a stock option in a
jurisdiction outside the United States, the optionee may not pay the exercise
price by surrendering shares of Common Stock that he or she already owns or
attesting to the ownership of shares of Common Stock.

 

  (a) Overpayment in Previously Owned Shares. If the fair market value of Shares
delivered in payment of the purchase price is in excess of the purchase price, a
certificate, or its equivalent, representing the whole number of excess Shares
together with a check, or its equivalent, representing the fair market value of
any excess partial Share shall be delivered to the optionee.

 

  (b) Underpayment in Previously Owned Shares. If the fair market value of
Shares delivered in payment of the purchase price is less than the purchase
price, the difference shall be delivered by the optionee in cash immediately
upon notification of such difference.

 

  (c) Requirements Relating to Previously Owned Shares. Shares delivered in
payment of the purchase price shall be duly endorsed for transfer to the
Corporation. If Shares so delivered are not registered in the name of the
optionee individually, the optionee shall also provide evidence acceptable to
the Stock Plan Officer that such Shares are beneficially owned by the optionee
individually.

 

  F. Exercise of Stock Appreciation Rights.

 

  (1) Effective Date of Exercise. The effective date of exercise of a stock
appreciation right shall be (a) if notice of election to exercise is not
received by the Stock Plan Officer during the ten-day period described in
Paragraph 6.F.(2)(a)(ii) below, the date such notice is received by the Stock
Plan Officer or (b) if notice of election to exercise is received by the Stock
Plan Officer during the ten-day period described in Paragraph 6.F.(2)(a)(ii)
below, the last day of such ten-day period. Such stock appreciation right shall
be valued in accordance with Paragraph 9 of the Plan; provided, that any stock
appreciation right exercised during the ten-day period described in Paragraph
6.F.(2)(a)(ii) below shall be valued at a uniform fair market value equal to the
highest daily fair market value during such period.

 

  (2) Form of Payment.

 

  (a) Employees and Directors.

 

  (i) Other than during the ten-day period. An optionee, upon the exercise of a
stock appreciation right, shall receive payment only in Shares if such notice of
election to exercise is made other than during the ten-day period described in
paragraph 6.F.(2)(a)(ii).

 

  (ii) During the ten-day period. Upon notice of election to exercise a stock
appreciation right during the ten-day period described in this paragraph, an
optionee may elect to receive payment in any combination of Shares and cash;
provided, however, that, unless optionee was a member of the Corporate Policy
Committee or of the Board of Directors at the time of the relevant grant, the
cash portion of any such combination may not exceed 50% of the total. Notice of
election to so exercise must be both made by the optionee and received by the
Stock Plan Officer within the period beginning on the third business day and
ending on the twelfth business day following the date of release of the summary
financial data disseminated on a quarterly basis by the Corporation. Business
day shall mean all calendar days except Saturdays, Sundays and national
holidays. A national holiday shall mean any calendar day, other than a Saturday
or Sunday, that the New York Stock Exchange is not open for the trading of
public securities.

 

- 5 -



--------------------------------------------------------------------------------

  (iii) Grants of options shall not include tandem stock appreciation rights
during 2004 and, accordingly, an optionee will not be entitled to the benefit of
any stock appreciation rights in connection with the exercise of such grants.

 

  (b) Representatives of Deceased Optionees. Unless otherwise determined by the
Committee, exercise of a stock appreciation right by the executor or
administrator or legatee or distributee of an optionee’s estate may be made at
any time and payment may be made either 100% in Shares or 50% in Shares and 50%
in cash, at the option of the executor, administrator, legatee or distributee.
Additionally, if the deceased optionee was a member of the Corporate Policy
Committee or of the Board of Directors at the time of the relevant grant, the
executor or administrator or legatee or distributee of an optionee’s estate may
elect to receive payment up to 100% in cash (or any combination of stock and
cash) for exercises of stock appreciation rights made during the ten-day period
described in paragraph 6.F.(2)(a)(ii).

 

  G. Tandem Grants. If a stock option and stock appreciation right are granted
in tandem, the stock appreciation right shall be subject to the same terms and
conditions as the related option; shall be exercisable only at the same time and
to the same extent the related option is exercisable; and shall be exercisable
only by the person by whom the option to which it relates is exercisable. To the
extent the stock option is exercised the related right shall be deemed to have
been cancelled, and to the extent the right is exercised the option shall be
deemed to have been cancelled.

 

7. Withholding Taxes.

 

  A. Responsibility of Participant. A participant in the Plan is responsible for
any tax liability arising from the realization of taxable compensation.

 

  B. Stock for Tax Withholding. At the election of a participant, a reduction in
the number of Shares which would otherwise be delivered to a participant may be
made in lieu of a cash payment due for taxes with the value of such withheld
Shares based upon the fair market value (i) in the case of stock appreciations
rights, determined to value the related stock appreciation right or (ii) in the
case of restricted stock, determined on the vesting date. Such election shall be
available in connection with:

 

  (1) the exercise of a stock appreciation right payable in part, or in full, in
stock; and/or

 

  (2) the vesting of restricted stock.

 

  C. Delivery of Stock or Cash Due a Participant. No Shares or cash will be
delivered to a participant until payment for taxes due has been made. Tax
payments shall be due immediately following notification to the participant of
such tax liability.

 

8. Rights of the Corporation.

The issuance or delivery of any Shares under the Plan may be postponed by the
Corporation for such period as may be required to comply with any applicable
requirements under the Federal securities laws, any applicable listing
requirements of any national securities exchange, or any requirements under any
other law or regulation applicable to the issuance or delivery of such Shares.
The Corporation shall not be obligated to issue or deliver any Shares or to
carry out any other action described herein if such issuance or such other
action shall constitute a violation of any provision of any law or of any
regulation of any governmental authority or any national securities exchange.

 

- 6 -



--------------------------------------------------------------------------------

9. Change in Control of the Corporation.

For purposes of the Plan: A “Change in Control of the Corporation” shall mean a
change in control of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), whether or not the
Corporation is then subject to such reporting requirement; provided, that,
without limitation, such a change in control shall be deemed to have occurred
if:

 

  A. Any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; provided, however, that for
purposes of the Plan the term “Person” shall not include (i) the Corporation or
any of its subsidiaries, (ii) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation; and provided, further, however, that for
the purposes of this paragraph, there shall be excluded any Person who becomes
such a beneficial owner in connection with an Excluded Transaction (as defined
in paragraph 9.C. below); or

 

  B. The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

  C. There is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or any parent thereof) at
least 50% of the combined voting power of the voting securities of the entity
surviving the merger or consolidation (or the parent of such surviving entity)
immediately after such merger or consolidation, or the stockholders of the
Corporation approve a plan of complete liquidation of the Corporation, or there
is consummated the sale or other disposition of all or substantially all of the
Corporation’s assets.

Doc # 290813

 

- 7 -



--------------------------------------------------------------------------------

Appendix A

Vesting Procedures for Restricted Stock

 

1. The vesting level for each grantee shall be a percentage of the grantee’s
assigned (by the Committee) annual target level. The percentage of the target
level to be vested shall be determined in the manner described below:

 

  A. A comparator-company average shall be computed for each of the performance
measures listed in Paragraph B. below, using the companies shown. Three-year
average results shall be used except that new companies shall be phased into the
three-year average one year at a time.

 

For 2003 Performance Year Comparison

AK Steel Holding Corporation

 

Corus Group plc

Bethlehem Steel Corporation

 

Dofasco Inc.

Ispat Inland, Inc.

 

Stelco Inc.

National Steel

 

Weirton Steel Corporation

 

For Future Years’ Performance Comparison

AK Steel Holding Corporation

 

Corus Group plc

Ispat Inland, Inc.

 

Dofasco Inc.

ISG

 

Nucor Corporation

 

  B. Performance for USSC shall be expressed as a percentage of the average
comparator-company performance (computed in A. above) for each of the following
performance measures:

Income from operations as % of capital employed

Income from operations per ton shipped

Operating cash flow as % of capital employed

Safety performance

 

  C. Overall performance shall be stated as the composite average of the results
of B. above.

 

2. The following table shall be used to calculate the maximum percentage of
annual target that could be vested for a grantee:

 

Range Low

  

Range High

  

Maximum % of Annual Target That Can be Vested

   Above 150    200    LOGO [g13321ex10_2-pg8.jpg]    141    150    185      
131    140    170       Plus 1% 121    130    155       for each 111    120   
140       additional 101    110    125       point above 91    100    110      
the indicated 81    90    95       Low for 71    80    80       the Range 61   
70    70       51    60    60          50 or Below    0      

 

3. The Committee shall determine the final vesting percentages.

 

A - 1